UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4444



UNITED STATES OF AMERICA,

                                              Plaintiff - appellee,

          versus


OSCAR HERRERA-GUARDAD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CR-99-507-JFM)


Submitted:   December 21, 2000            Decided:   January 8, 2001


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony D. Martin, SOLOMON & MARTIN, Greenbelt, Maryland, for Ap-
pellant.   Lynne A. Battaglia, United States Attorney, James M.
Trusty, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oscar Herrera-Guardad appeals his conviction for unauthorized

re-entry by a deported alien in violation of 8 U.S.C.A. §§ 1326(a),

(b)(2) (West 1999).   We affirm.

     Herrera-Guardad contends the district court erred by admitting

documents from the Alien File that the Immigration and Naturali-

zation Service compiled and maintained regarding his alien status.

“[D]ecisions regarding the admission and exclusion of evidence are

peculiarly within the province of the district court, not to be

reversed on appeal absent an abuse of discretion.”     United States

v. Ellis, 121 F.3d 908, 926 (4th Cir. 1997) (citation omitted).

     We have reviewed the record and briefs and find that the dis-

trict court did not abuse its discretion by admitting the records.

Accordingly, we affirm Herrera-Guardad’s conviction.    We grant Ap-

pellant’s motion to submit on the briefs and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2